Citation Nr: 0431634	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-20 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to May 
1985.  

This appeal arises from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for spina bifida 
occulta.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND


In August 1999 the veteran filed a claim for service 
connection for a back disorder. 
In an April 2000 rating decision the RO denied service 
connection for "spina bifida occulta (claimed as back)." 

While service medical records do indicate the veteran was 
separated from the service due to low back pain diagnosed as 
"symptomatic spina bifida occulta," the veteran contends 
that he has degenerative disc disease and has been repeatedly 
told by numerous physicians that he does not now have, and 
never did have, spina bifida.

The veteran has submitted private medical records which show 
degenerative disc disease at L5-S1.   The veteran contends 
the low back pain he complained of in service were the first 
symptoms of his current degenerative disc disease.

The April 2000 rating decision did not address whether his 
currently diagnosed degenerative disc disease began in 
service.  The Board has concluded the issue presented is 
actually service connection for a low back disorder, as is 
set out on the title page.  

The issue in this case is not whether spina bifida occulta 
began in service or was aggravated in service, but whether 
the veteran currently has, or ever has had spina bifida and, 
if not, whether the symptoms of low back pain demonstrated in 
service represent the first symptoms of the veteran's 
currently diagnosed degenerative disc disease of the low 
back.  In order to address that question the veteran must be 
afforded a VA medical examination.  38 C.F.R. § 3.159 (2004).  

The evidence presently in the claims folder includes evidence 
the veteran had a history of a strained back prior to his 
entrance into the service, which the veteran contends was 
resolved.  The service medical records refer to history given 
by the veteran of the pre-service injury but do not include 
any pre-service medical records.  The records of the 
veteran's 1979 back strain may be of great probative value in 
determining the etiology of the veteran's current 
degenerative disc disease.  The RO should ask the veteran to 
identify when and where he was treated for back strain in 
1979 and attempt to obtain those records.  

The veteran has reported treatment for back pain in August 
1985 and February 1986 from the VA in Marlin.  The veteran 
told the RO that the VA in Marlin indicated to him that they 
did not have those records.  The RO did not attempt to obtain 
the records from the Marlin VA for August 1985 and February 
1986.  As VA records are in the custody of a Federal 
Department or Agency VA may only end efforts to obtain those 
records when the Federal Department or custodian of the 
record indicates they do not exist or that they do not have 
them.  38 C.F.R. § 3.159(c)(2)(2004).  The claim must be 
remanded for the RO to assist the veteran in requesting those 
records.  They may be of great probative value as they may 
reveal the status of the veteran's low back immediately after 
service.

The veteran has reported treatment at Hill Regional Hospital 
in April 1986 after he was injured on the job while working 
for the City of Hillsboro Sanitation Department.  The RO has 
not attempted to obtain those records and the claim must be 
remanded so the RO can attempt to obtain those records.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for a low back disorder 
since his separation from the service, 
then obtain copies of records of all such 
treatment which have not been previously 
secured.  This should include a specific 
request for VA records from Marlin of 
treatment of the veteran in August 1985 
and February 1986 for low back pain, 
records from 1986 from Hill Regional 
Hospital, and records from Dallas Medical 
Associates following his 1995 work-
related injury.  

2.  The RO should ask the veteran to 
identify all health care providers who 
treated him for a low back strain in 1979 
and then obtain copies of records of all 
such treatment.  

3.  After completing the development 
ordered in paragraphs 1 and 2, the RO 
should arrange for the veteran to be 
afforded a VA orthopedic examination to 
determine the etiology of the veteran's 
degenerative disc disease of the low 
back.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

After reviewing the veteran's medical 
history, interviewing the veteran, and 
examining him, the VA examiner should 
provided a written opinion regarding the 
current medical condition of the 
veteran's back and the etiology of that 
condition.  The examiner should include 
answers to the following questions within 
the medical opinion:

Does the veteran now have spina bifida in 
any form?

If not, has the veteran ever had spina 
bifida in any form? 

Is it at least as likely as not (a 50 
percent or more probability) that the 
symptoms of low back pain reported by the 
veteran in service were the initial 
symptomatology of his currently diagnosed 
degenerative disc disease of the low 
back?  

The examiner must provide a written 
rationale for all opinions expressed.  
4.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




